Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 16,  18- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 11
Claim 11 recites “a first port of the oil discharge pipe is connected to the pump- bearing seat assembly”  According to the specification the oil discharge pipe is item 162b, therefore, the discharge pipe shall be connected to the partition member, not the pump-bearing seat assembly.
In Reference to Claim 16
Claim 16 recites “an oil discharge pipe for the first pump is provided, a first port of the oil discharge pipe is connected to the pump-bearing seat assembly on a motor chamber side, and a second port of the oil discharge pipe enters the oil storage chamber (OC) from the motor chamber side through an opening provided at the partition member.”  According to the specification, the oil discharge pipe is item 162b.  The oil discharge pipe is attached to the partition member.  It is not connected to the pump-bearing assembly.

Claim 20 recites the horizontal compressor is a low-pressure side scroll compressor.  The metes and bounds of claim 1 cannot be ascertained since “a low pressure side” is indefinite and renders claim 20 ambiguous.  The Office interprets the “low pressure side” is merely an operation condition of the scroll compressor.  A lower pressure side shall be defined with respect to the higher pressure side.
In Reference to Claim 19
Claim 19 is rejected by its virtue dependency to Claim 16.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 11-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the applicant provided prior art US Patent 6,050,794 to Noboru et al.
In Reference to Claim 1
Noboru discloses an oil supply mechanism for a horizontal compressor (Fig. 1, showed), wherein the horizontal compressor comprises a housing (Fig. 1, 1), a motor (Fig1, 11), and a rotating shaft (Fig. 1, 13) driven by the motor, and a bearing seat (Fig. 1, annotated by the examiner) supporting the rotating 
In Reference to Claim 2
Noboru discloses wherein a radially outer portion of the partition member (Fig. 1, 7) is connected to an inner peripheral surface of the housing (Fig. 1, 1) and a radially inner portion of the partition member is connected to an outer peripheral surface of the bearing seat (As showed in Fig. 1)
In Reference to Claim 5
Nobora discloses the partition member (Fig. 1, 7) comprises a partition member body (Fig. 1, annotated by the examiner), an inner flange portion (Fig. 1, annotated by the examiner) serving as a radially inner portion of the partition member, and an outer flange portion (Fig. 1, annotated by the examiner) serving as a radially outer portion of the partition member, the inner flange portion and the outer flange portion extend toward the oil storage chamber, thereby the partition member body, the inner flange portion, and the outer flange portion together define the annular groove (Fig. 1, annotated by the examiner)
In Reference to Claim 11
Noboru discloses the oil supply mechanism further comprises a pump device (Fig. 1, 42a/42b) which is attached to the bearing seat at one end of the rotating shaft (Fig. 1, 13), the pump device and the bearing seat constitute a pump-bearing seat assembly, and the pump device comprises a first pump (Fig. 1, 42b) configured to deliver lubricating oil in the motor chamber (Fig. 1, 1B) to the oil storage chamber (Fig. 1, 1C), and the oil supply mechanism is provided with an oil discharge pipe (Fig. 1, 44A) for the first pump, a first port (Fig. 1, annotated by the examiner) of the oil discharge pipe is connected to the pump- bearing seat assembly, and a second port (Fig. 1, annotated by the examiner) of the oil discharge pipe (Fig. 1, 44A) enters the oil storage chamber through an opening provided at the partition member.
In Reference to Claim 12
Noboru discloses the oil supply mechanism further comprises a pump device attached to the bearing seat (Fig. 1, annotated by the examiner) at one end of the rotating shaft (Fig. 1, 13), the pump device  and the bearing seat (Fig. 1, annotated by the examiner) constitute a pump-bearing seat assembly, the pump device comprises a first pump (Fig. 1, 42b) configured to deliver lubricating oil in the motor chamber (MC) to the oil storage chamber and a second pump (Fig. 1, 42a) configured to deliver 6MM/smmlubricating oil in the oil storage chamber (Fig. 1,1C) to an oil hole (Fig. 1, 46) in the rotating shaft (Fig. 1, 13), and a first oil inlet-pipe (Fig. 1, 43) for the first pump and a second oil inlet-pipe (Fig. 1, 44D) for the second pump (Fig. 1, 42b) extend substantially vertically downward from the pump- bearing seat assembly on a motor chamber side and on an oil storage chamber side respectively.
In Reference to Claim 13
Noboru discloses the first oil inlet-pipe (Fig. 15) is detachably connected to the pump-bearing seat assembly.
In Reference to Claim 17
Noboru discloses a horizontal compressor comprising the oil supply mechanism (100) according to claim 1 (As showed in Fig. 1)
In Reference to Claim 16
Noboru discloses an oil supply mechanism for a horizontal compressor, wherein the horizontal compressor comprises a housing (Fig. 1, 1), a motor (Fig. 1, 11), and a rotating shaft (Fig. 1, 13) driven by the motor, and a bearing seat (Fig. 1, annotated by the examiner) supporting the rotating shaft (Fig. 1, 13), the oil supply mechanism comprises a partition member (Fig. 1, 7) and a pump device (Fig. 1, 42a/ 42b), the partition member (Fig. 1, 7) is configured to separate out in the housing an oil storage chamber (Fig. 1, 1A) and a motor chamber (Fig. 1, 1B) in which the motor is provided, the pump device is attached to the bearing seat (Fig. 1, annotated by the examiner) at one end of the 7MM/smm rotating shaft (40), the pump device and the bearing seat  constitute a pump- bearing seat assembly, and the pump device comprises a first pump (Fig. 1 42b) configured to deliver lubricating oil in the motor chamber (MC) to the oil storage chamber (OC), wherein an oil discharge pipe (Fig. 1, 44A, the Office interprets that the oil discharge pipe based on the specification and listed as item 162b) for the first pump is provided, a first port (Fig. 1, annotated by the examiner) of the oil discharge pipe is connected to the pump-bearing seat assembly on a motor chamber side, and a second port (Fig. 1, annotated by the examiner) of the oil discharge pipe enters the oil storage chamber (OC) from the motor chamber side through an opening (Fig. 1, annotated by the examiner) provided at the partition member (Fig. 1, 7).
In Reference to Claim 18
Noboru discloses the compressor is a low-pressure side scroll compressor (Col. 1, 45-55 discloses the same compressor can be operated at both lower and higher pressure condition).
In Reference to Claim 19
Noboru discloses a horizontal compressor (As showed in Fig. 1), comprising the oil supply mechanism according to claim 16.
In Reference to Claim 20
Noboru discloses the compressor is a low-pressure side scroll compressor (Col. 1, 45-55 discloses the same compressor can be operated at both lower and higher pressure condition).


    PNG
    media_image1.png
    472
    636
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim  15 is rejected under 35 U.S.C. 103 as being unpatentable over Noboru in view of US Patent Publication 2008/0226483 to Iwanami et al (Iwanami).
In Reference to Claim 15
Noboru discloses the single piece bearing seat.
Noboru does not teach the partition member is a member different from the bearing seat bracket
Iwanami teaches the horizontal compressor further comprises a bearing seat bracket (Fig. 1, annotated by the examiner) for fixing the bearing seat (Fig. 1, 16), and the partition member (Fig. 1, 15) is a member different from the bearing seat bracket.

    PNG
    media_image2.png
    705
    555
    media_image2.png
    Greyscale

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Noboru to incorporate teachings from Iwanami.  Doing so, would result in the detachable bearing bracket design of Iwanami being used in the design of Noboru to replace the single partition member design.  Both inventions of Noboru and Iwanami are in the same field of invention, Iwanami teaches of an easier replacement design.  So the compressor can be easily repaired.
Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Noboru in view of US Patent 3,434,656 to Bellmer.
In Reference to Claim 3
Noboru discloses the housing (Fig. 1, 1) and an end cover (Fig. 1, 4)
Noboru does not teach a radially outer portion of the partition member is connected to both the housing body and the end cover.
Bellmer teaches a radially outer portion of the partition member (Fig. 1, 4) is connected to both the housing body (Fig. 1, 6) and the end cover (Fig. 1, 8)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Noboru to incorporate teachings from Bellmer.  Doing so, would result in partition member being clamped between the housing body and the end cover.  Both inventions of Noboru and Bellmer having a partition member separating a pressure space into two different chambers, so the end cover can be easily removed for the purposes of maintenance.
In Reference to Claim 8
Noboru discloses the housing (Fig. 1, 1) and an end cover (Fig. 1, 4)
Noboru does not teach a radially outer portion of the partition member is connected to both the housing body and the end cover.
Bellmer discloses a ridge (Fig. 1, annotated by the examiner) is provided on an outer peripheral surface of the radially outer portion of the partition member, and the ridge  is interposed between a housing and an end cover.

    PNG
    media_image3.png
    511
    534
    media_image3.png
    Greyscale

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Noboru to incorporate teachings from Bellmer.  Doing so, would result in partition member being clamped between the housing body and the end cover.  Both inventions of Noboru and Bellmer having a partition member separating a pressure space into two different chambers, so the end cover can be easily removed for the purposes of maintenance.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Noboru in view of JP 11006480 to Miyazaki.
In Reference to Claim 9
Noboru discloses the partition comprising the groove.
Noboru does not teach how the partition is formed.
Miyazaki teaches a cup shaped component of the compressor vessel being made by deep drawing method (abstract)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Noboru to incorporate teachings from Miyazaki.  Doing so, would result in the partition member being formed by deep-drawing method.  According to MPEP, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
In Reference to Claim 10
Noboru discloses the partition member (Fig. 1, 7) is such configured that a partition member body (Fig. 1, annotated by the examiner) of the partition member defining the annular groove (128) is offset toward the motor chamber (MC) and is closer to one end of the motor (AS showed in Fig. 1)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noboru in view of US Patent 5,829,794 to Tsubono.
In Reference to Claim 4
Noboru discloses a partition member with the groove.
Noboru does not teach the inner flange.
Tsubono teaches the partition member (Fig. 47, 18) comprises a partition member body (Fig. 47 annotated by the examiner), an inner flange portion (Fig. 47 annotated by the examiner ) serving as a radially inner portion of the partition member that 4MM/smm extends away from the oil storage chamber, an outer flange portion (Fig. 47 annotated by the examiner) serving as a radially outer portion of the partition member that extends toward the oil storage chamber (OC), and a bent portion (Fig. 47 annotated by the examiner)  provided between the partition member body and the inner flange portion and protruding toward the oil storage chamber (OC), thereby the partition member body, the outer flange portion, and the bent portion together define the annular groove.

    PNG
    media_image4.png
    566
    793
    media_image4.png
    Greyscale

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Noboru to incorporate teachings from Tsubono.  Doing so, would result in the partition member design of Tsubono being used to replace the partition member of Noboru since Tsubono teaches a method of storing oil within the small compressor without the oil level in the motor chamber splash against the rotor, a performance reliability can be realized with a small size (Col. 21, Line5-12)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Noboru in view of US Patent Publication 2006/0057010 to Tsunono.
In Reference to Claim 14
Noboru discloses the first oil inlet-pipe (Fig. 15)
Noboru does not teach how the pipe is secured to the pump housing.
Tsunono teach a pipe (Fig. 1, 71) secured to the pump housing (Fig. 1, 70) with screw (Paragraph 60)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Noboru to incorporate the teachings from Tsunono.  Doing so, would result in the pipe being secured to the pump housing with screw, since Tsunono solves the same problem of Noboru with a predictable result of success.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/19/22